Citation Nr: 1443746	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 1, 2012 and in excess of 70 percent since June 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey.

During the pendency of this appeal, an increased initial evaluation of 50 percent was granted for PTSD in a May 2009 rating decision and an evaluation of 70 percent, effective June 1, 2012, was granted in a November 2012 rating decision.  Despite the fact that increased disability ratings were assigned during the pendency of the appeal, because less than the maximum available benefit for a schedular rating was awarded with respect to this claim, it remains in appellate status and is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a July 2014 Appellate Brief and VA treatment records pertinent to the issue on appeal.  The documents in VBMS are mostly irrelevant or duplicative, except for VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Appeals Management Center issued a rating decision which granted the Veteran an increased rating of 70 percent for PTSD effective June 1, 2012.  The Appeals Management Center also issued a supplemental statement of the case (SSOC) which addressed only the issue of "Entitlement to a rating in excess of 70 percent disabling for post-traumatic stress disorder."  This SSOC discussed only the results of the June 1, 2012 VA examination and why a rating higher than 70 percent for the period since June 1, 2012 was not warranted.  It included absolutely no discussion pertaining to whether a rating in excess of 50 percent is warranted for the period prior to June 1, 2012, which remains on appeal.

The AOJ is required to issue an SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c) (2013).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case (SOC) or SSOC, or (2) the Board specifies in the remand that a supplemental statement of the case is not required.  38 C.F.R. § 19.31(c) (2013).  The Board's May 2012 remand falls under neither exception.  The Board remanded the case in order to obtain a new medical examination and VA treatment records since March 2009, which would therefore clearly be unreviewed evidence relevant to the period on appeal prior to June 2012.  The final directive of the May 2012 remand specifically required that, if any benefit remained denied, the AOJ was to issue an SSOC for the claim of an initial rating higher than 50 percent, to include consideration of staged ratings.  Therefore, an SSOC must be issued as to whether, prior to June 1, 2012, entitlement to an initial disability rating in excess of 50 percent for PTSD is appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board reminds the AOJ that all relevant evidence must be reviewed prior to the issuance of the SSOC, to include a review of all VA treatment records that were associated with the Virtual VA electronic claims file pursuant to the May 2012 remand.  The November 2012 rating decision and SSOC failed to discuss any of the evidence in these records, including the January 2011 finding of the Veteran's psychiatrist that the Veteran had impaired social and occupational function and multiple notations of GAF scores of 41.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA treatment of the Veteran since March 2014.  All records received should be associated with the claims file.  

2.  Review all relevant evidence and readjudicate the Veteran's claim of entitlement to an initial rating in excess of 50 percent prior to June 1, 2012 and in excess of 70 percent since June 1, 2012.  If any benefit sought remains denied, the Veteran and his representative should be furnished with an SSOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



